ORDER

PER CURIAM.
The order of the Superior Court which affirmed the denial of post-conviction relief sought by the appellant, Clement McGuire, is affirmed on the basis that eligibility for relief under the Post Conviction Relief Act, 42 Pa.C.S. § 9541 et seq., lapsed when McGuire completed serving his sentence.* See Commonwealth v. Ahlborn, — Pa. -, 699 A.2d 718 (1997).

 McGuire filed a pro se PCRA petition on October 6, 1989, and an amended petition was subse- . quendy filed by appointed counsel. A hearing on the petition was held on August 31, 1993. On April 1, 1994, McGuire was fully discharged upon the expiration of his parole. On May 18, 1994, the PCRA petition was denied.